DETAILED ACTION
	The RCE filed 29 September 2022 has been entered.  Claims 1-14 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive in view of Li et al. (US 2014/0075667).
The applicant argues with respect to claim 1 on pgs. 5-7 of the Response that the prior art lacks a water hydrant.  However, Li discloses a water hydrant 10, wherein a hydrant is understood to include faucets as the applicant discloses in paragraph 3 of the specification and reiterates on pg. 6 of the Response.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 5, it is suggested that “an aperture” be changed to --a body aperture-- to clearly provide an antecedent basis for later recitations of the body aperture.
In claim 11, line 2, it is suggested that “a plurality of apertures” be changed to --a plurality of mounting apertures-- because, as understood, the recitation further limits the at least one mounting aperture recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0075667).
Regarding claim 1, Li discloses in Figs. 1-7 in combination with a water hydrant 10 (wherein a hydrant is understood to include faucets as the applicant discloses in paragraph 3) having a head 11, 12 with a structure engaging periphery (comprising the end of housing 11 with recesses 112 defining retaining clips in between them) and a first retaining clip (comprising one of the protrusions formed between the recesses 112) in a recess of the head 11, 12 within the structure engaging periphery, a head mounting bracket 100 for mounting the water hydrant head to a structure 2, said head mounting bracket 100 comprising: 
a body 20 having an aperture (comprising the center aperture through which conduits 143, 144 extend), and at least one mounting aperture (through which at least one of the screw rods 30 extends) for receiving a mounting fastener 30; and 
a first head mounting tab (comprising one of the tabs 211) extending from said body 20 and adapted to receive the first retaining clip in the recess of the water hydrant head 11, 12 within the structure engaging periphery (when the hydrant head 11, 12 is slid onto the body 20 and then rotated, as described in paragraph 35); 
wherein the first retaining clip engages said first head mounting tab 211 to secure the water hydrant head 11, 12 against the structure 2 (paragraph 35); and 
wherein the structure engaging periphery conceals said head mounting bracket 100.
Regarding claim 2, Li discloses in Figs. 1-7 that said first head mounting tab (comprising the tab 211 shown in Fig. 3) is C-shaped (in the same manner as the applicant’s head mounting tabs 54 and surface 58 of the bracket’s body, wherein the mounting tabs 54 are L-shaped relative to the planar cylindrical surface 58 of the mounting bracket 40, and Li discloses that the tab 211 is L-shaped relative to the lower rim 222 of the body 20 so a portion of the rim 222 forms the rest of the C in the same manner as the applicant’s bracket body).  
Regarding claim 4, Li discloses in Figs. 1-7 that there is at least one alignment notch (comprising the notches at the top end of the body 20 shown in Fig. 3 in which the mounting screws 30 can pass before passing through the mounting apertures in the shelf that forms mouth 23, as shown in Fig. 6) along an inside perimeter of said body aperture.  
Regarding claim 7, Li discloses in Figs. 1-7 that there is a second head mounting tab (comprising a second one of tabs 211) extending from said body 20 and a second retaining clip (between recesses 112) mounted in the recess of the water hydrant head 11, 12, wherein said second retaining clip engages the second head mounting tab to secure the water hydrant head 11, 12 against the structure 2 (paragraph 35).  
Regarding claim 8, Li discloses in Figs. 1-7 that said first and second head mounting tabs 211 are transversely spaced about the perimeter of said body 20.  
Regarding claim 9, Li discloses in Figs. 1-7 that said second head mounting tab (comprising the tab 211 shown in Fig. 3) is C-shaped (in the same manner as the applicant’s head mounting tabs 54 and surface 58 of the bracket’s body, wherein the mounting tabs 54 are L-shaped relative to the planar cylindrical surface 58 of the mounting bracket 40, and Li discloses that the tab 211 is L-shaped relative to the lower rim 222 of the body 20 so a portion of the rim 222 forms the rest of the C in the same manner as the applicant’s bracket body).  
Regarding claim 10, Li discloses in Figs. 1-7 that said body 20 includes a plurality of mounting apertures for receiving a plurality of mounting fasteners 30.  
Regarding claim 14, Li discloses in Figs. 1-7 that the head 11, 12 is placed over said head mounting bracket 100 and rotated (paragraph 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tsutsui et al. (US 6,006,784).
Regarding claim 3, Li discloses three tabs in between recesses 112, wherein one of the tabs make up the first head mounting tab, but lacks a head retaining tab that includes an aperture to receive a locking screw that extends through a corresponding aperture in the water hydrant head to secure the water hydrant head to the head mounting bracket. 
Tsutsui teaches in Figs. 1-13 a bracket 102 with two tabs (forming flange 113) that receive two respective pawls 205 of a fixture 201 (col. 6, lines 43-48), wherein one of the tabs includes an aperture to receive a locking screw that extends through a corresponding aperture in the hydrant head 201 to secure the hydrant head 201 to the bracket 102 (as shown in Figs. 12-13 and discussed in col. 7, lines 56-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Li to have one of the tabs act as a head retaining tab (while another one of the tabs acts as the first head mounting tab) that receives a locking screw extending through the water hydrant head to prevent relative rotation and theft of the water hydrant, as Tsutsui teaches (col. 7, lines 56-61).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 5, Li discloses in Figs. 1-7 that there are two spaced alignment notches comprising the notches at the top end of the body 20 shown in Fig. 3 in which the mounting screws 30 can pass before passing through the mounting apertures in the shelf that forms mouth 23, as shown in Fig. 6.  Li lacks teaching that there are three spaced alignment notches.  However, in view of the applicant lacking disclosure of the criticality for the number of alignment notches, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Li so that instead of two spaced alignment notches, there are three such notches, as an obvious duplication of parts (MPEP 2144.04(VI)(B)) wherein the additional notch and clamp associated therewith provides more support and redundancy in holding the assembly to the structure.
Allowable Subject Matter
Claims 6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome any claim objections.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious, in combination with other limitations recited in claim 6 and 11, the body of the mounting bracket being a planar ring.  
Li discloses in Figs. 1-7 that said body 20 is cylindrical rather than a planar ring.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
 
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753